Title: From George Washington to Richard Henry Lee, 9 August 1774
From: Washington, George
To: Lee, Richard Henry



Dr Sir,
Fredg Augt 9th 1774.

If this Letter should (though I do not See any probable chance of it) reach your hands in time, it is to ask, if you do not

think it necessary that the Deputies from this Colony should be provided with authentick Lists of our Exports, & Imports generally, but more especially to Great Britain? and, in that case, to beg of you to obtain such from the Custom House Offices on Potomack & Rappa.; as I have desird the Speaker, if he should think it expedient, & might not have thought of it, to do from York & James River. I have got an Acct (though not a certified one) from Mr Wythe of our Number of Taxables in the year 1770, since Increas’d (Archy Cary says) at least 10,000, as would have appeard by the Lists returnd in May, if the Session had gone on. I am with esteem—Dr Sir Yr Most obedt Servt

Go: Washington


P.S. If you should travel to Phila. by Land, instead of water, I should be glad of your Company—Mr Henry & Colo. Pendleton are to be at my House on their way Tuesday the 30th Instt.

